UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 6, 2010 CHENIERE ENERGY PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 1-33366 20-5913059 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 700 Milam Street Suite 800 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 375-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On April 6, 2010, Cheniere Energy, Inc. (“CEI”) revised its corporate presentation.The presentation also pertains to Cheniere Energy Partners, L.P.The revised corporate presentation is attached as Exhibit 99.1 to CEI’s Current Report on Form 8-K furnished on April 6, 2010. The information included in this Item 7.01 of this Current Report on Form 8-K shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. d)Exhibits Exhibit NumberDescription The Cheniere Energy, Inc. corporate presentation, dated April 6, 2010 (Incorporated by reference to Exhibit 99.1 to Cheniere Energy, Inc.’s Current Report on Form 8-K furnished on April 6, 2010). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHENIERE ENERGY PARTNERS, L.P. By: CHENIERE ENERGY PARTNERS GP, LLC, its general partner By: /s/MEG A. GENTLE Meg A. Gentle Senior Vice President and Chief Financial Officer Date: April6, 2010 EXHIBIT INDEX Exhibit NumberDescription The Cheniere Energy, Inc. corporate presentation, dated April 6, 2010 (Incorporated by reference to Exhibit 99.1 to Cheniere Energy, Inc.’s Current Report on Form 8-K furnished on April 6, 2010).
